Citation Nr: 1614917	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  04-16 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) educational assistance benefits in the calculated amount of $13,814.80 was properly created. 



REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $13,814.80.  The Veteran subsequently perfected an appeal as to the validity of that debt.  Jurisdiction was transferred during the pendency of the appeal to the RO in Manila, the Republic of the Philippines.

In May 2010, the Board determined that an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created and remanded the issue of waiver of recovery of any properly created overpayment for the issuance of a Statement of the Case.  

The Veteran appealed the portion of the May 2010 Board decision finding that a debt was validly created to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the portion of the Board's decision that found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created and remanded the claim to the Board for further proceedings.

In a May 2014 decision, the Board dismissed the matter of whether there was clear and unmistakable error (CUE) in the May 2010 Board decision as that decision was not final as it was appealed by the Veteran to the Court and was vacated.  In a May 2015 separate Board decision, the Board remanded the matter on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received VA educational benefits for enrollment at Ramon Magsaysay Technological University (RMTU).  An investigation conducted by the Manila RO determined that a fraud scheme was perpetuated by 60 veterans enrolled at RMTU, including the Veteran in this appeal.  An investigation was also conducted by the VA Office of Inspector General (OIG) in San Francisco also determined that a fraud scheme was perpetuated by all 60 Veterans enrolled at RMTU and that the fraud resulted in these students collecting VA educational assistance benefits even though they were not really attending classes.  The Board denied the Veteran's claim in May 2010, finding that the overpayment of VA educational assistance benefits in the calculated amount of $13,814.80 was properly created because the Veteran was paid for course at RMTU which he did not attend.  

The Veteran and his attorney appealed to the Court.  The Court vacated the Board's finding with respect to its determination that the Board found that the overpayment of VA educational assistance benefits was properly created.  The Court noted that in the Board's finding that the Veteran participated in the purported scheme, the Board relied on depositions from teachers, who stated that they did not require strict attendance of veteran students generally, and the testimony of non-veteran students, who stated that the veteran-students did not attend class.  Throughout its decision, the Court noted that the Board referenced evidence concerning the veteran-students, but the Board failed to reference any evidence specific to the Veteran and his specific failure to attend class.  The Court indicated that the Board relied on the fact that the Veteran's enrollment certifications and transcripts were not completely consistent.  However, given that the RO's investigation revealed that RMTU failed to maintain accurate, current, and complete records of progress or grades for VA beneficiaries, the Court found that it was unclear why these inconsistencies in the Veteran's file demonstrated that he personally did not regularly attend classes at RMTU.  The Court indicated that the Board outlined an intricate "scheme" carried out by RMTU and confirmed by many instructors, but failed to demonstrate the Veteran's actual rather than inferred involvement, instead concluding that the participants in the scheme, including the Veteran either must have known, or should have known, that receiving VA benefits based on their enrollment at RMTU amounted to defrauding the government.  However, the Court emphasized that the Veteran's specific participation was not shown.  The Court acknowledged the Board's reference to the Veteran's appearance at the registrar's office with, but stated that the Board's description of that meeting did indicate in any way that the Veteran was not attending classes but rather suggested that this encounter established the Veteran's participation.  The Court also indicated that the Board reported that the Veteran was one of 17 students who signed a joint statement that class leaders would take attendance by signature and then deliver the attendance sheets to the appropriate teachers.  The joint statement also averred that "[t]he veterans attend[] class lectures as required by the curriculum and or instructors," the veterans "all meet t[he] minimum requirement and even more than that," and that "[t]he minimum requirement [by the curriculum or instructors] is [one] hour of classroom subject[] instruction for one week per class, and/or [three] hours of laboratory time for each subject."  Even assuming that the joint statement was an acknowledgment by the Veteran that he did not follow RMTU's regular attendance sign-in procedures, the Court found it did not necessarily equate to an admission that he did not attend the required classes.

The Court concluded that the Board's statement of reasons or bases was inadequate for judicial review because its determination was not based on evidence specific to the Veteran, as the Board did not adequately explain how the evidence demonstrates that the Veteran personally did not attend classes in compliance with RTMU's attendance policy.  

The Board thereafter remanded the case in May 2015, noting that there was not substantial evidence specific to the Veteran that would permit a full and complete evaluation of the propriety of the creation of the overpayment.  The Board determined that additional information and evidence pertaining to the October 2002 and February 2003 VA Educational Compliance Surveys and May 2003 field investigation, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc., should be obtained, to include the Attendance Sheets identified in the depositions.  In addition, the Board requested that additional information and evidence associated with the VA's OIG investigation, as summarized in a February 2004 report, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc., also be obtained.  Any efforts to obtain these records, including any responses (negative or positive), were to be indicated.  Also, the Board indicated that a written statement from the OIG special agent author of the February 2004 memorandum or another appropriate individual if that special agent is no longer available should be obtained to address the specific discrepancies, behaviors, and/or other factors considered in making the determination that the Veteran in this case was involved in a scheme to defraud the government. 

Upon remand, none of the requested information was obtained nor was any reason for the non-compliance indicated other than the OIG failed to respond to the RO's inquiry.  There was no explanation for the failure to respond and no further action taken in compliance with the Board's remand to satisfy the Court directive.  The RO did not provide an explanation as to why "[n]o additional documentation, information, or evidence is attainable."  The Veteran's attorney in an October 2015 statement asserts that the supplemental statement of the case "falsely alleges" that the RO made an inquiry of the OIG's office for any new evidence as requested by the Board in its remand while the RO was aware that it had received notice from the OIG's office in an April 2014 email that there is no new evidence in the case.  The attorney attached a copy of the April 2014 email from the OIG to the Muskogee VARO indicated that all information pertaining to "this matter" was previously turned over to VBA approximately 10 years earlier.  The RO must comply with the directives of the Court and the Board.  As such, this case is again being remanded back to the RO for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional information and evidence associated with the October 2002 and February 2003 VA Educational Compliance Surveys and May 2003 field investigation, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc.  Attempts must be made to obtain the Attendance Sheets identified in the depositions associated with the record.  Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile. 

2.  Obtain any additional information and evidence associated with the VA's OIG investigation, as summarized in a February 2004 report, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc.  Any efforts to obtain these records, including any responses (negative or positive), should be included in the record, and requests should continue until it is determined that such records are unavailable or that further requests would be futile. 

3.  If no further pertinent evidence is available or can be obtained, that fact must be documented in the record with a complete explanation of the efforts made to obtain the evidence.

4.  Also, obtain a written statement from the OIG special agent author of the February 2004 memorandum (or another appropriate individual if that special agent is no longer available).  The statement should address the specific discrepancies, behaviors, and/or other factors considered in making the determination that this Veteran was involved in a scheme to defraud the government. 

5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

